Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment (hereinafter “Am.”) filed on March 23, 2021 has been entered.
Drawings
The drawings were received on March 23, 2021.  These drawings are not accepted because, of the reasons, inter alia, listed below:
a.	The amendments to the drawings do not comply with 37 CFR 1.84 as required by 37 CFR 1.121(d).  For example, 37 CFR 1.84(p)(5) states: 
Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.  (Bold and emphasis added)

	In the instant case, amended FIGS. 1-2 and 4 show the reference character “α”; however, the specification does not mention this reference character “α” (see p. 5 of the Am.); 
	For examples of complied drawings, please see Guide for Preparation of Patent Drawings attached to the prior Office action (hereinafter “OA”); and/or
	b.	Each part of the claimed invention such as the contact location in claim 13 should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g). 
2.	The original drawings filed on are objected to because of the reasons, e.g., set forth on pp. 2-3 of the prior OA on October 16, 2020.  
Specification Objections
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed
 subject matter such as “a contact location” in amended claim 13.  See 37 CFR 1.75(d)(1) and

2.	The disclosure is objected to because of the informalities, e.g., each part of the claimed invention such as the contact location in amended claim 13 should have been indicated by a reference character.   See MPEP §§ 608.01(o) & (g).  Appropriate correction is required.
3.	The specification has not been checked to the extent necessary to determine the presence
of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 6 is objected to because of the informalities such as grammatical or typographical error.  The recitation “the first and second hook” (singular, emphasis) should have been changed to “the first and second hooks” (plural, emphasis). Appropriate correction is required.
Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found
in the prior OA.
35 USC § 112
Claims 13 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the top section being curved to provide a contact location for forearms of a rider when the rider is positioned with hands in the hooks and/or drops” (bold and emphasis added) in claim 13 is vague and indefinite because it refers to a variable object “forearms of a rider when the rider is positioned with hands in the hooks and/or drops”.  There is no objective standard to define the claimed contact location.  It would not be possible to determine whether a particular bicycle handlebar is covered by Applicant’s claims.  Whether or not the particular handlebar falls within language of the claims would depend upon subjective determinations such as the sizes, shapes and/or positionings of the rider’s hands/forearms of a particular rider relative to the top section, and/or the individual habit of positioning of the hands/forearms of the particular rider on the handlebar.  See Ex parte Brummer, 12 USPQ2d 1653, 1655 (BPAI 1989) and Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) cited in MPEP § 2173.05(b).   Cf., non-precedential In re Chung, No. 00-1148 (Fed. Cir. Oct. 4, 2000, CAFC) (The distinction is one of semantics as “vertical” and “horizontal” depend upon the packet’s orientation which is easily manipulable by the user.).
35 USC § 103
1.	Claims 1, 3, 5-6, 8-9, and 16, and claims 13 and 21-22, as best understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kruepke (US 20050100403).
	Claim 13
	Kruepke teaches a “bicycle” (style guide) handlebar (60, FIG. 1; id. abstract, ¶¶ 5-9, 29, 32 et seq.), comprising:
	a top section (68, 64, 66, 67 (FIGS. 1-6) or 168, 164, 166, 167 (FIGS. 7-12)), a first hook (72/172) and second hook (72/172) extending downward from the top section (68, 64, 66, 67 or 168, 164, 166, 167), and a first drop (70, 74 or 170, 174) and a second drop (70, 74 or 170, 174) extending rearward (see FIGS. 1 and 7 in Appendix hereinafter “Ap.”) from the first and second hooks (72/172) respectively, and vertically offset from the top section (68, 64, 66, 67 or 168, 164, 166,167);
	the top section (68, 64, 66, 67 or 168, 164, 166,167) spanning a first width (W1 in Ap.); the greatest horizontal distance between the first and second drops (70/170) defining a second width (W2 in Ap.), the first width (W1) being greater than the second width (W2) as clearly shown in, e.g., FIGS. 1-4, 6, 8-10, 12;
the top section (68, 64, 66, 67 or 168, 164, 166,167) being curved to provide a contact portion (68, 64, 66, 67 or 168, 164, 166,167) for forearms of a rider when the rider is positioned with hands in the hooks and/or drops.
In the context of Applicant’s specification, the top section 102 of Applicant may be angled, curved or otherwise fashioned to mate comfortably with the forearms (Pub.’295 ¶ 38).  More importantly, claim 13 does not preclude the curved top section. Therefore, under broadest reasonable interpretation (BRI) rule during examination (MPEP § 2111), Kruepke’s curved top section “reads on” the claimed top section.  On the one hand, as shown in Ap., Kruepke’s first width is clearly greater than the second width.  See In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) (Drawings and pictures can anticipate claims if they clearly show the structure which is claimed) cited in MPEP § 2125.  More importantly, Kruepke’s handlebar is inherently useable as a bicycle handlebar because it is a “bicycle” style guide handlebar (id. abstract).  
Claim 13 and other claims below are anticipated by Kruepke because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Kruepke.  Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131. See also In re Casey; In re Otto; In re Schreiber; In re Danly; and MPEP § 2114 supra.  As noted, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then, it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  
Alternatively, assuming arguendo Kruepke’s drawings do not clearly show the first width being greater than the second width, it would have been obvious to a person having ordinary skill in the art (hereinafter “PHOSITA”) at the time of filing of the application to change the dimension of Kruepke’s first and second widths such that the first width is greater than the second width in order to, inter alia, provide versatility in gripping options by the handlebar geometry (id. ¶¶ 8-11, claims 1-18).  The change in sizes/dimensions of Kruepke’s first and second widths and the extension of Kruepke’s first and second hooks at an angle would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  See also legal precedent regarding changes in size/proportion in MPEP § 2144.04.
Claims 16 and 21
Kruepke’s handlebar (60) further comprises first and second ramps (see Ap.) between the top section (68, 64, 66, 67 or 168, 164, 166, 167) and the first and second hooks (72/172), respectively.
Claim 22
The top section, the first and second hooks, and the first and second drops of Kruepke collectively provide three-dimensional hand placement configurations to a rider (FIGS. 2-6, 8-12).
Claim 1
Please see claim 13 above and note that the first and second hooks (72/172) extend at an
angle (see an angle A in Ap.; the angle A is similar to Applicant’s angle α in amended FIG. 1) from the top section (68, 64, 66, 67 or 168, 164, 166,167) to the first and second drops (70, 74 or 170, 174) to provide variable hand position widths at different vertical locations along the hooks (72/172).
Claims 3 and 5
Kruepke teaches the invention substantially as claimed.  However, Kruepke does not teach the difference between the first and second widths being at least 6 cm, or the second width being 90% or less of the first width. However, Applicant has not shown that the claimed dimensions or percentages are critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation) cited in MPEP § 2144.05(II)(A). 
To select the dimensions or percentages of Kruepke’s first and second widths such that the difference between the first and second widths being at least 6 cm, or  the second width being 90% or less of the first width would have been an obvious choice by performing routine experimentation in order to optimize the positioning of the hands/forearms of the bicyclist on Kruepke’s handlebar.  See stare decisis regarding changes in size or proportion in MPEP § 2144.04(IV)(A).  See also Ohio Willow Wood Co. v. Alps South, LLC, 108 USPQ2d 1745 (Fed. Cir. 2013); and unpublished K-Swiss Inc. v. Glide N Lock GmbH, Fed. Cir., No. 2013-1316, 4/23/14. 
Claim 6
Kruepke’s first and second hooks (54) collectively form a V shape (see Ap.).
Claim 8
Kruepke’s first and second drops (70, 74 or 170, 174) extend along a first axis (Y in FIG. 9 in Ap.) that is substantially perpendicular to a second axis (X in FIG. 9 in Ap.) of the top section (Ap.).  Note that claim 8 does not narrowly require, e.g., the first and second axes being the longitudinal central axes of the drop sections and the top section, respectively.  Thus, Kruepke’s first and second axes (X and Y in FIG. 9 in Ap.) “read on” the claimed axes.  As noted, anticipation law requires distinction be made between invention described or taught and invention claimed.  It does not require that the reference “teach” what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, “read on” something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are “fully met” by it.  Kalman v. Kimberly Clark Corp., 218 USPQ 781, 789 (CAFC 1983).  See also In re Hiniker Co., 150 F.3d 1362, 1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998) ("[T]he name of the game is the claim.") cited in MPEP § 2103.  
Claim 9
The top section, the first and second hooks, and the first and second drops of Kruepke collectively provides three-dimensional hand placement configurations to a rider (see “bicycle ‘(style guide)’ handlebar” in Abstract, ¶¶ 5-9, 29, 32 et seq.).  On the other hand, the recitation (“wherein” or “whereby” clause) that merely states the inherent results of limitations in the claim adds nothing to the claim’s patentability or substance.  Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001); and MPEP § 2111.04.  
2.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kruepke in view of Schmider (US 20060145446).
Kruepke teaches the bicycle handlebar substantially as claimed.  However, Kruepke does not teach the shifters.  
Schmider teaches the shifters (42, FIG. 3) associated with the bicycle (10) in order to control the gear shifting of the bicycle (id. ¶ 26).
It would have been obvious to the PHOSITA at the time of filing of the application to associate the shifters with Kruepke’s bicycle in order to control the gear shifting of the bicycle as taught or suggested by Schmider.  KSR.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Newkirk (US 5,899,117) teaches a bicycle handlebar comprising a top section (85), first and second hooks (50, FIG. 3), first and second drops (75, FIGS. 1-6), the contact portion or  the positional relationship of the hands/forearms of the rider and the handlebar as seen in FIG. 4.
Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive.
Drawing Amendments
The amended drawings are not accepted for the reasons, inter alia, set forth above.
Specification Amendments
The amended specification necessitates new objections set forth above.
Drawing Objections
(1)	Applicant contended that all Figure view numbers are amended to be larger than all reference characters.  (Am. p. 7).  The instant objection is withdrawn.
(2)	Applicant disagreed that the number 100 in FIG. 1 is not measured at 1/8 inch in
height (Am. pp. 7-8).  
The Examiner respectfully submits that the original drawings printed by paper size 8 1/2 by 11 inches (37 CFR 1.84(f)(2)) shows that the number 100 in original FIG. 1 is not measured at 1/8 inch.  However, the Examiner gives full faith and credit to Applicant’s measurement and agrees to withdraw this objection.
(3)	Applicant disagreed with Examiner’s statement that “every line, number, and letter in, e.g., Fig. 2 or 4 is not durable, clean, black, sufficiently dense, dark, uniformly thick, and well-defined” in the prior OA. Applicant contended that the drawings are amended with the attached replacement sheets to be more clear (Am. p. 8).
The Examiner gives full faith and credit to Applicant’s evaluation of the lines, numbers, and letters in the drawings.  This objection is withdrawn.
(4)	Applicant stated that the specification is amended to recite “103(1)” and “103(2).”
The objection under 37 CFR 1.84(p)(5) is withdrawn.
(5)	Applicant disagreed that “the Greek letter must be used in the Figures” (emphasis added) to be used to designate the claimed angle.  Applicant contended (Am. p. 8):
It is clear that the Figures show the claimed element “wherein the first hook and the second hook extend at an angle from the tops to the first drop and second drop, respectively, to provide variable hand position widths at different vertical locations along the hooks.” Moreover, this is described at paragraph [00025] of the Present Application as filed. Furthermore, the angle reference character “a” is added out of an abundance of clarity.  (Emphases added).  

The Examiner respectfully submits that original Spec. ¶ 25 describes:
In embodiments, the drops 106 are positioned inward by modifying the hooks 104. Conventional rounded hooks in a “C” shape from the side view have advantages of allowing an infinite number of hand positions and making hand movements or transitions easy while providing ready access to the controls (brakes and shifters). But the traditional drop bar has a vertical alignment in a front view where the drops are basically the same width as the tops above. With embodiments of the handlebar 100 herein, the hooks 104 may be slanted and/or curved from the front view, with a new inward bend in an upper portion of the hooks 104. This results in the hooks 114 having a “V” shape, or an acute angle with respect to the tops 102, when viewing from the front (FIG. 1) or rear (FIG. 2) views. As shown, the drops 106 extend along a first axis, respectively, that is perpendicular to the axis of the tops 102. For example, as shown in FIG. 3, the tops 102 extend substantially along the X-axis, while the drops 106 extend substantially along the Y-axis (but offset from the X-axis). It should be appreciated, however, that tops 102 and drops 106 may extend along non-perpendicular axis as well (such as, but not limited to, inward or outward) without departing from the scope hereof. New aero and other benefits are thus available in the lower sections while the rest stays normal above. The usual riding positions on top that defer aerodynamics to casual riding and comfort are retained as are fitment options for conventional attachments, namely, the controls plus bells, cycling computers, cameras and the like. Notwithstanding, in this embodiment there are options to achieve inboard drops as the connection between the tops and the drops may take any form or be by any means.  (Bold and emphases added)

As evidenced by the phrase “for example,” the elongated top 102 described in the specification and shown in FIG. 3 is not limiting.  Please see non-limiting description in nonprecedential LLC v. Wendt Corp., Case No. 19-2227, Fed. Cir. 9/15/2020.  On the other hand, the plain meaning (MPEP § 2111.01) of the term “angle” is, e.g., “the space (usually measured in degrees) between two intersecting lines or surfaces at or close to the point where they meet” as seen in common dictionaries such as google.com and Merriam-Webster dictionary cited.  
Here, in the context of Spec. ¶ 25 quoted above and Applicant’s FIGS. 1-4, the PHOSITA may envision numerous angles defined by two intersecting lines or surfaces at or close to the points defined by the tops 102 to the first and second drops 106.  Since there are multiple ways to define the claimed angle and the specification lacks of guidance for determining which way is used for defining the claimed angle; therefore, the Examiner respectfully submits that the meaning of the term “angle” in the claims may not be clear to the Examiner, the public, and/or to the Courts.   See, e.g., the term “slope” in Dow Chem. Co. v. NOVA Chems. Corp., 115 USPQ2d 2024 (Fed. Cir. 2015) citing the term “molecular weight” in Teva, 789 F.3d at 1341, 1344-1345.
In addition, please note that MPEP § 608.01(o) states: “[t]he meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies.”  Here, the reference character that designates the claimed angle would facilitate the claim construction because the meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings.   Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited in MPEP § 2111.01 
(6)	Applicant asserted that “the angle reference character “α” is added out of an abundance of clarity.”  (Am. p. 8)
The Examiner accepts this new reference character and withdraws this objection.  However, please note that 35 USC 113 states:
Drawings submitted after the filing date of the application may not be used (i) to overcome any insufficient of the specification due to lack of an enabling disclosure or otherwise inadequate disclosure therein, or (ii) to supplement the original disclosure thereof for the purpose of interpretation of any claim.  

	Please see also 37 CFR 1.81(d) cited in MPEP § 608.02. 
	(7)	Applicant cancelled claims 11-12, 14, 17, 19-20.  Thus, the objections under 37 CFR 1.83(a) are withdrawn.
(8)	Applicant reiterated that “it is clear that all figures show the claimed angle, and it is further described at paragraph [00025]….”  
Please see the Examiner’s responses (5)-(6) above.
Specification Objections 
The amended specification necessitates new objections set forth above.
Claim Objections
Applicant stated on p. 9 of the Am.: “[t]he claims are amended to clarify the first and second hooks and to address all claim objections. As such, reconsideration and withdrawal of the claim objections are respectfully requested.”  (Emphasis added)
The Examiner respectfully maintains the objection to claim 6 as seen above.
35 USC 112
The previous rejection under 35 USC 112(b) regarding the term “the tops” (plural, emphasis added) in claim 1 is withdrawn in view of Applicant’s amendments.  However, the instant amendments to claim 1 necessitate new grounds of rejections above.
35 USC 103
The rejections under 35 USC as being unpatentable over Eade in view of Lennon and/or other references are withdrawn in view of Applicant’s amendments and remarks.  Applicant’s arguments (Am. pp. 9-12) have been considered but are deemed to be moot in view of new grounds of rejections above.
35 USC 102/103
Applicant contended that Kruepke’s portions 72/172 extend forward instead of rearward as claimed.  (Am. pp. 12-13)
The Examiner respectfully submits that the term “forward” or “rearward” is a relative or subjective term.  As noted, Applicant’s Spec. ¶ 23 specially defines the meaning of the term “rearwardly” or “forwardly” as seen below:
As shown in FIGs. 1-4, the handlebar 100 may include tops 102, hooks 104, and drops 106. Embodiments may further include ramps 103. FIG. 5 depicts the handlebar with additional control gear such as hood 112, brake 114, and shifters 116, 118. Handlebar 100 may couple with a bicycle at tops 102. As used herein, “tops” refers to the top-most section of the handlebar. As used herein, “ramps” refers to a portion of the handlebar extending from the tops in at least a forward and/or downward direction. As used herein, “hooks” refers to a portion of the handlebar extending from the tops or ramps and extending at least in any one or more of a downward, rearward, and inward direction. As used herein, “drops” refers to a portion of the handlebar extending from the hooks at least in a rearward direction. “Forward,” “rearward,” “downward,” “upward,” “inward,” and “outward” are all indicated from the perspective of the rider.  (Bold and emphases added)

 Pursuant to MPEP § 2111.01(IV)(A): “[w]here an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim.”  Applying Applicant’s special definition of the term “forward” or “rearward,” whether a particular handlebar is covered by the claims would depend upon subjective determinations such as the positional relationship of the handlebar and the rider/user.   For example, if the PHOSITA rotates Applicant’s handlebar 100 shown in FIGS. 1-5 about 180o and installs Applicant’s handlebar 100 toward the front wheel as shown in FIGS. 2-4 of Lennon (US 4,750,754) cited by Applicant or as shown in FIGS. 4-5 of Linden (US 5,024,119), Applicant’s drops 106 may be interpreted as being extended forward instead of rearward relative to the rider shown in FIG. 4 of Lennon or FIGS. 4-5 of Linden.  
Returning to the case at hand, when the PHOSITA installs Kruepke’s handlebar to the bicycle (see Kruepke’s abstract), if the rider/user is in the position of the adult shown in FIG. 2 of Seto (US 5,884,920), Kruepke’s portions 72/172 may be considered to extend forward relative to the rider/user from the perspective of the rider/user; however, if the rider/user is in the position of the child shown in FIG. 2 of Seto, Kruepke’s portions 72/172 may be considered to extend rearward relative to the rider/user from the perspective of the rider/user.  Since Applicant’s drawings neither show the rider nor the relative positioning of Applicant’s bicycle handlebar and the rider, a fortiori, under BRI rule during examination (MPEP § 2111), it is reasonable to assume that the rider is in the position of the child in FIG. 2 of Seto, i.e., similarly to the position of the rider in FIG. 1 of Marshall et al. (US 20190300105).  Consequently, it is reasonable to interpret Kruepke’s first and second drops 72/172 “extend rearward” as claimed based on the context of Applicant’s specification and drawings FIGS. 1-5.  Therefore, Kruepke anticipates or renders obvious the claims in this application.
Conclusion 
In view of the foregoing, the Examiner respectfully submits that this case is not in condition for allowance.
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this OA.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET –  5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656